internal_revenue_service department of the treasury wa 60-0y oo - o coniact person washington oc t-ep ra t3 mr al -o0 sb telephone number in reterence to date legend congregation a entity b ‘entity c church k directory d plan x state n entity fe dear in letters dated date and date your authorized representative requested a ruling on your behalf that the employee_benefit_plan maintained by entity c a state n nonprofit corporation qualtfies as a church_plan under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf congregation a is a religious congregation of women established according to the tenets of church k congregation a established and organized a non-stock not-for-profit corporation under the laws of state n known as entity b entity b is exempt from federal_income_tax under code sec_501 a as an organization described in sec_501 c entity b is listed in directory d as a religious community of women in entity e and as a religious institute of women in the united_states the primary purpose of entity b is to establish sponsor staff promote support maintain develop supervise directly or indirectly and conduct religious charitable and educational work through including but not limited to the following i facilities and programs for the accommodation care and treatment of individuals suffering from illness injury disease disability or infirmity nursing homes iii homes for the aged iv residential facilities v institutions and programs for the education of youth and other persons v1 high schools vii ani page day care centers viii involvement in parish ministries ix temporary residences for working women of low income and x institutions or programs to visit and care for the poor and needy the bylaws of entity b requires that the board_of directors consist of the superior general and general council of congregation a the board_of directors acts in a stewardship capacity and assures that all actions of entity b are consistent with the religious and ethical principles of congregation a the charitable religious and educational mission of congregation a the constitutions of congregation a and the mission teaching doctrine and traditions of church k entity c was incorporated as a non-stock not-for-profit corporation under the laws of state n under section of article ii of entity c’s corporate bylaws entity c's members are the superior general and the members of the general council of entity b entity c is exempt from federal_income_tax under code sec_501 a as an organization described in code sec_501 entity c is listed in directory d entity c was organized for charitable religious scientific and educational_purposes iiciuding but not limited to the following to operate exclusive for the benefit of to perform the functions of and to carry out the purposes of organizations described in section scdollar_figure a or sec_509 of the code including entity b one of the purposes of entity c is similar to the primary purpose of entity b which is discussed above entity c is also responsible for coordinating activities of congregation a as they pursue their charitable educational benevolent scientific religious and other purposes related to health care health education and training health facilities scientific research and health management entity c is required to act in accordance with the applicable teachings doctrines traditions and canon law of church k and the ethical and religious directives for church k health facilities as members of entity c the superior general and the members of the general council of entity b act in a stewardship capacity and ensure that the actions of entity c are consistent with its purposes and the ethical and religious principles of congregation a and in furtherance of their apostolate of quality health care the board_of directors of entity c is responsible for the management control and operation of the affairs and properties of entity c entity c’s corporate bylaws requires the board_of directors to act in accordance with entity c’s articles of incorporation and bylaws and the ethical and religious directives for church c health facilities entity c’s corporate bylaws states that the board shall consist of five to ten directors as determined by the members at each annual meeting the bylaws also states that the board shall at a minimum consist of those members duly elected pursuant to the constitutions to hold office ag the superior general and the members of the general council of entity b the articles of incorporation dated date states that the first board consists of five directors all of whom are members of congregation a page ' entity c adopted plan x a prototype defined contribution retirement_plan effective as of date all employees of entity c are eligible to participate in plan x excluding employees who after date are classified as employees scheduled to work only a limited number of hours based exclusively on the needs of the facility the internal_revenue_service has not issued a favorable determination_letter on the qualified status of plan x entity c intends to submit plan x for a determination_letter before the close of the remedial_amendment_period applicable to tax-exempt institutions since its establishment effective january plan x has provided for its administration by a committee appointed by entity c’s board_of directors as an organization appointed pursuant to the terms of the plan x documents the principal purpose of the committee is the administration of the plan the committee's powers and duties include the determination of all questions arising in the administration interpretation and application of the plan the committee is controlled by entity c through its board_of directors section of plan x provides that entity c reserves the right at any time by action of its board_of directors to modify alter or amend plan x in whole or in part which power enables its board to contro plan x under sec_2 of article ii of entity c's corporate bylaws all directors of entity c are appointed by its members the superior general and the members of the general council of entity b entity c thus has controlled plan x since its establishment and continues to control the administration of pian x through the committee based on the aforementioned facts and representations your authorized representative requests a ruling that plan x constitutes a church_plan within the meaning of sec_414 of the code and plan x has constituted a church_plan since date its original effective date sec_414 of the code defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 a of the code provides that a plan otherwise qualified will qualify as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law 2a page corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 b of the code by virtue of the srganization's affiliation with the church_or_convention_or_association_of_churches and tnat the plan will be administered by an organization of the type described in sec_414 e a entity c is listed in directory d which is the official directory of church k the internal_revenue_service has determined that any organization listed in directory d is an organization described in sec_501 c of the code that is exempt from tax under sec_501 also any organization that is listed in directory d shares common religious bonds and convictions with church k and is deemed associated with church k within the meaning of sec_414 d of the code accordingly entity c is exempt from taxation under sec_501 and is also associated with church k therefore pursuant to sec_414 3b and c of the code employees of entity c are deemed to be employees of church k and church k is deemed to be the employer of such employees for purposes of the church_plan rules since date its original effective date however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 a of the code to be described in sec_414 a of the code an organization must have as its principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches you represent that plan x provides for its administration by a committee appointed under such plan by resolution of the board_of directors of entity c as an organization so appointed under plan x the principal purpose of the committee is the administration of plan x the committee as administrator of plan x has various powers and duties including the determination of all questions arising in the administration interpretation and application of plan x under plan x committee members are appointed by and serve at the pleasure of the board_of an page directors of entity c committee members may be removed with or without cause at any time by the board_of directors of entity c entity c is listed in directory d any organization listed in directory d is considered to be associated with church k as entity c is associated with church k this assures that the committee which is controlled by entity c is indirectly associated with church k since the principal purpose of the committee is the administration of plan x the committee constitutes an organization that is controlled by or associated with church k and has as its principal purpose or function the administration or funding of plan x therefore we conclude that plan x constitutes a church_plan within the meaning of sec_414 of the code since january its original effective date _ this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter expresses no opinion as to whether plan x satisfies the requirements for qualificaiion under sec_401 of the code the determination as to whether a plan is qualified under sec_401 a is within the jurisdiction of the appropriate key district director's office of the service a copy of this letter has been sent to your authorized representative in accordance with a power of attomey on file in this office sincerely yours frances ue kar frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
